SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

     S.L.W. v. New Jersey Division of Pensions and Benefits (A-32-18) (081723)

Argued April 24, 2019 -- Decided June 24, 2019

TIMPONE, J., writing for the Court.

       When members of the Police and Firemen’s Retirement System (PFRS) die after
retirement, their children and widowed spouses are eligible to receive survivor benefits
under N.J.S.A. 43:16A-12.1. S.L.W., an adult woman with disabilities, sought survivor
benefits after her father, a longtime member of the New Jersey law enforcement
community, passed in 2012. In this appeal, the Court considers whether, as the Division
of Pensions and Benefits (Division) maintains, S.L.W. must prove under N.J.A.C. 17:4-
3.7 that she was dependent on her father before his death.

       S.L.W.’s father retired after a long career in law enforcement and began receiving
pension retirement benefits from PFRS. S.L.W. followed her father into law
enforcement. Tragedy struck in late 2008 when a drunk driver plowed into S.L.W.’s
patrol car while she was on duty. Her injuries led to her physical disability and,
concurrently, her inability to work. At the time of the accident, S.L.W. was twenty-eight
years old, had never married, and lived independently. Going forward, S.L.W. relied on
her father for upwards of 90% of her living expenses but indicated on her income taxes
that no one could claim her as a dependent.

       S.L.W.’s father died in June 2012. About a year and a half later, S.L.W. attempted
to submit an application for survivor benefits under his pension plan. In late June 2014,
the Division wrote to S.L.W., indicating that she did not meet the Division’s
interpretation of the word “child” for PFRS purposes because she had been emancipated
and employed prior to her disability. The letter concluded that, even if the Division’s
interpretation of “child” was incorrect, S.L.W. was still bound to prove dependency under
N.J.A.C. 17:4-3.7.

      In July 2014, S.L.W. filed a letter-appeal with the PFRS Board of Trustees
(Board) disputing the Division’s explanation that she must provide tax returns
showing her father had claimed her as a dependent. The Board held a hearing on the
matter in early August 2014 and decided S.L.W. did not qualify for survivor
benefits. Nevertheless, the Board referred the matter to the Office of Administrative
Law for an evidentiary hearing.
                                            1
      After the matter was assigned to an Administrative Law Judge (ALJ), S.L.W.
and the Division cross-moved for summary judgment. The ALJ concluded S.L.W.
did not qualify as a “child” under N.J.S.A. 43:16A-1(21)(d), granted the Division’s
motion for summary judgment, denied S.L.W.’s motion for summary judgment, and
dismissed S.L.W.’s appeal. In November 2016, the Board adopted the
recommendations of the ALJ.

       S.L.W. appealed the Board’s decision. The Appellate Division affirmed in
part. The Appellate Division agreed with the ALJ’s determination that S.L.W. did
not properly establish dependency but found that S.L.W.’s emancipation did not
disqualify her as a “child” under N.J.S.A. 43:16A-1(21)(d).

       The Court granted S.L.W.’s petition for certification. 236 N.J. 217 (2018).
The Division did not cross-petition to challenge the determination that S.L.W. was
not disqualified as a “child.”

HELD: Upon review of the PFRS statute’s plain language and history, the Court finds
that the Legislature did not intend for children of PFRS members to meet a dependency
requirement to receive survivor benefits. The Court’s finding is consistent with the
PFRS’s underlying policy goal of financially protecting the family members of deceased
PFRS members.

1. PFRS not only provides for the financial well-being of retired police and firemen, but
also ensures financial stability for their surviving spouses and children by allowing for
survivor benefits for certain family members of a retiree in the system. As relevant here,
a “child” eligible for survivor benefits is defined in the PFRS pension scheme as a
deceased member’s or retirant’s unmarried child “of any age who, at the time of the
member’s or retirant’s death, is disabled because of an intellectual disability or physical
incapacity, is unable to do any substantial, gainful work because of the impairment and
[her or] his impairment has lasted or can be expected to last for a continuous period of
not less than 12 months, as affirmed by the medical board.” N.J.S.A. 43:16A-1(21)(d).
The PFRS statute includes an enabling clause allowing the State Treasurer to
“promulgate any rules and regulations necessary to accomplish the purposes of this act.”
N.J.S.A. 43:16A-16.16. One such enacted regulation provides: “Proof of dependency
shall be established by the filing of an affidavit of dependency, supported by the deceased
and the claimant’s income tax returns, for the period immediately preceding the death or
accident.” N.J.A.C. 17:4-3.7. (pp. 12-13)

2. The Court previously considered PFRS survivor benefits in Saccone v. PFRS, 219
N.J. 369 (2014). In Saccone, the Court emphasized the recognized strong public policy
favoring the financial protection of a public employee’s family, including protecting a
public employee’s ability to provide adequately for the well-being of his disabled child
                                            2
after his death. Id. at 382. The Court concluded that the survivor benefits statute, like the
entire PFRS pension scheme, should be interpreted in light of its remedial character and
construed in a manner that furthers its fundamental purpose. Id. at 387. (p. 14)

3. The literal reading of N.J.S.A. 43:16A-1(21)(d) supports S.L.W.’s argument: the
definition of “child” makes no mention of any dependency requirement for survivor
benefits. The plain language of the statute, viewed through the lens of the statute’s
commitment to provide for the financial security of a retirant’s surviving children with
disabilities, is sufficient to end this inquiry. (pp. 15-16)

4. Review of the legislative history of N.J.S.A. 43:16A-12 and its related definitions
underscores the fact that the absence of a dependency requirement was an intentional
choice of the Legislature. The PFRS statute’s definition of “child” has never
included a dependency requirement, unlike its definitions of certain other family
members. The Court declines to conclude N.J.S.A. 43:16A-1(21)’s definition of
child holds any implied, presumed, or suggested dependency requirement for
children who may qualify for survivor benefits under N.J.S.A. 43:16A-12.1. The
Division’s implementation of its contrary interpretation of the statute through its
denial of S.L.W.’s appeal on the basis of her presumed ineligibility was arbitrary,
capricious, and unreasonable. (pp. 17-20)

5. The Court cannot find S.L.W. eligible for survivor benefits as she has not yet had
the opportunity to prove she meets all the requirements for those benefits. As such,
this matter must be remanded to determine whether S.L.W. is otherwise eligible for
survivor benefits. (p. 21)

    The judgment of the Appellate Division is REVERSED and the matter is
REMANDED to the Board for further proceedings.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON,
FERNANDEZ-VINA, and SOLOMON join in JUSTICE TIMPONE’S opinion.




                                             3
                    SUPREME COURT OF NEW JERSEY
                          A-32 September Term 2018
                                    081723


                                    S.L.W.,

                             Petitioner-Appellant,

                                       v.

                New Jersey Division of Pensions and Benefits,

                           Respondent-Respondent.

                    On certification to the Superior Court,
                              Appellate Division.

                    Argued                       Decided
                 April 24, 2019                June 24, 2019


            John F. Pilles, Jr., argued the cause for appellant (John F.
            Pilles, Jr., on the brief).

            Amy Chung, Deputy Attorney General, argued the cause
            for respondent (Gurbir S. Grewal, Attorney General,
            attorney; Juliana C. DeAngelis, Deputy Attorney
            General, on the brief).


           JUSTICE TIMPONE delivered the opinion of the Court.


      When members of the Police and Firemen’s Retirement System (PFRS)

die after retirement, their children and widowed spouses are eligible to receive


                                        1
survivor benefits under N.J.S.A. 43:16A-12.1. S.L.W., an adult woman with

disabilities, sought survivor benefits after her father, a longtime member of the

New Jersey law enforcement community, passed in 2012. The Division of

Pensions and Benefits (Division) maintains S.L.W. is ineligible. It argues that

to receive survivor benefits she must prove that she was dependent on her

father before his death, citing N.J.A.C. 17:4-3.7.

      The statutory definition of “child” within the PFRS framework, N.J.S.A.

43:16A-1(21), provides:

            “Child” shall mean a deceased member’s or retirant’s
            unmarried child (a) under the age of 18, or (b) 18 years
            of age or older and enrolled in a secondary school, or
            (c) under the age of 24 and enrolled in a degree program
            in an institution of higher education for at least 12
            credit hours in each semester, provided that the member
            died in active service as a result of an accident met in
            the actual performance of duty at some definite time
            and place, and the death was not the result of the
            member’s willful misconduct, or (d) of any age who, at
            the time of the member’s or retirant’s death, is disabled
            because of an intellectual disability or physical
            incapacity, is unable to do any substantial, gainful work
            because of the impairment and his impairment has
            lasted or can be expected to last for a continuous period
            of not less than 12 months, as affirmed by the medical
            board.

Upon review of the PFRS statute’s plain language and history, we find that the

Legislature did not intend for children of PFRS members to meet a dependency

requirement to receive survivor benefits. This finding is consistent with the


                                        2
PFRS’s underlying policy goal of financially protecting the family members of

deceased PFRS members.

                                       I.

                                       A.

      We elicit the facts from the record.

      J.R.W. and C.L.M. married and had two children, including S.L.W. The

parents divorced; J.R.W. later remarried. J.R.W. retired on January 1, 2005,

after a long career in law enforcement. Shortly thereafter, he began receiving

pension retirement benefits from PFRS.

      S.L.W. was twenty-five years old at the time of J.R.W.’s retirement.

S.L.W. had followed her father into law enforcement, serving as an officer for

the Delaware River Port Authority. What follows are S.L.W.’s representations

of the pertinent facts of her case.

      Tragedy struck in late 2008 when a drunk driver plowed into S.L.W.’s

patrol car while she was on duty. Her injuries led to her physical disability

and, concurrently, her inability to work. At the time of the accident, S.L.W.

was twenty-eight years old, had never married, and lived independently.

      S.L.W. further states that, in striving for a modicum of independence

and to respect her father’s privacy, she did not move in with him after her

accident. Still, she asserts that she depended almost entirely on him


                                        3
financially going forward. J.R.W. directly paid S.L.W.’s creditors and gave

her money, in cash, to cover her living expenses. Despite relying on her father

for upwards of 90% of her living expenses, S.L.W. indicated on her income

taxes that no one could claim her as a dependent.

      Although her father’s tax returns are not part of the record, the parties

apparently agree that J.R.W. likely never claimed S.L.W. as a dependent on his

income taxes after the accident.

      J.R.W. died in June 2012. His second wife predeceased him in 2008.

About a year and a half after J.R.W.’s death, S.L.W. notes that she attempted

to submit an application for survivor benefits under J.R.W.’s pension plan to

the Division of Pension and Benefits. S.L.W. reviewed Fact Sheet No. 19

from the Division. It stated a retired member’s “child(ren)” may be entitled to

survivor benefits. The fact sheet’s definition of “child” included a retirant’s

child who is unmarried, of “any age,” and “who, at the time of [the member’s

or retirant’s] death is disabled because of mental or physical incapacity and is

incapable of substantial employment because of the impairment,” if the

incapacity is expected to last at least twelve continuous months. That

definition of “child” was repeated in the PFRS Handbook.

      S.L.W. asserts that a Division representative did not allow her to submit

an application, informing her she did not qualify for survivor benefits because


                                        4
J.R.W. had not claimed her as a dependent on his income taxes and she had not

lived with her father before or at the time of his death.

      S.L.W. hired a lawyer. S.L.W. chronicled her lawyer’s efforts on her

behalf. Her lawyer wrote to the Division outlining S.L.W.’s claim for benefits.

Nearly a month later, the Division responded with a call to S.L.W.’s lawyer in

which the representative parroted the explanation S.L.W. had already received

of why she was ineligible for survivor benefits.

      Litigation ensued. On April 14, 2014, S.L.W. filed a claim against the

Division in Camden County’s Law Division, seeking an order awarding

S.L.W. survivor benefits under her father’s retirement plan and directing the

Division to provide those survivor benefits, fees and costs. Around the same

time, S.L.W. states she received a letter dated April 11, 2014 from a Pensions

Benefit Specialist at the Division stating S.L.W.’s application was effectively

time-barred because her father’s retirement predated S.L.W.’s disability.

      In late June 2014, Michael Weik, Division Manager of Operations, wrote

to S.L.W. outlining the Division’s interpretation of the term “child” as

“someone who at the time of emancipation could not be gainfully employed as

a result of a physical or mental disability they incurred prior to their

emancipation.” The letter reasoned because S.L.W. had been emancipated and

employed, she did not meet that definition of “child.” Notably, the letter


                                         5
concluded that even if the Division’s interpretation of “child” was incorrect,

S.L.W. was still bound to prove dependency under N.J.A.C. 17:4-3.7 and

advised S.L.W. she could appeal the finding to the PFRS Board of Trustees

(Board).

      In July 2014, S.L.W. filed a letter-appeal disputing the Division’s

explanation that she must provide tax returns showing J.R.W. had claimed her

as a dependent and stressing the Division’s failure to provide her and her

father notice of the requirement. S.L.W. requested the matter be referred to

the Office of Administrative Law (OAL) to establish a record.

      The Board held a hearing on the matter in early August 2014 and

decided S.L.W. did not qualify for survivor benefits. The Board found S.L.W.

did not meet the definition of “child,” that is, “someone [who] at the time of

emancipation . . . could not be gainfully employed as a result of a physical or

mental disability they incurred prior to their emancipation.” The Board also

noted the lack of income tax forms showing any legal dependency on J.R.W.

Nevertheless, the Board referred the matter to the OAL for an evidentiary

hearing.

                                       B.

      After the matter was assigned to an Administrative Law Judge (ALJ),

S.L.W. and the Division cross-moved for summary judgment. The ALJ heard


                                        6
oral argument and then issued a written decision on October 7, 2016. The ALJ

acknowledged that the “literal reading” of N.J.S.A. 43:16A-1(21)(d)’s

definition of “child” supports S.L.W.’s argument, but found, without more, the

literal interpretation “appears to run afoul of legislative objectives and public

policy.”

      In considering whether the PFRS statute has a dependency requirement,

the ALJ drew support from divergent statutes, both of which require a showing

of dependency for adult children with disabilities -- the Federal Social Security

Act, 42 U.S.C. § 402(d), and N.J.S.A. 2A:34-23, which governs child-support

orders. Although the ALJ reviewed statutes concerning adult children, he

ultimately determined N.J.S.A. 43:16A-1(21)(d)’s definition of child should be

limited to children whose disabilities predate their emancipation.

      Rejecting S.L.W.’s argument that the Division should be estopped from

enforcing N.J.A.C. 17:4-3.7’s tax return proof requirement, the ALJ found the

regulation was not arbitrary, capricious, or unreasonable in nature. The ALJ

concluded S.L.W. did not qualify as a “child” under N.J.S.A. 43:16A-1(21)(d)

because she was emancipated before she became disabled and could not show

financial dependency on J.R.W.

      The ALJ granted the Division’s motion for summary judgment, denied

S.L.W.’s motion for summary judgment, and dismissed S.L.W.’s appeal.


                                         7
      In November 2016, the Board adopted the recommendations of the ALJ,

affirming S.L.W.’s ineligibility for survivor benefits.

                                        C.

      S.L.W. appealed the Board’s decision. The Appellate Division affirmed

in part in an unpublished per curiam opinion.

      The Appellate Division agreed with the ALJ’s determination that S.L.W.

did not properly establish dependency. The Appellate Division rejected

S.L.W.’s argument about N.J.A.C. 17:4-3.7(a), finding the Division’s

enactment of the regulation requiring the submission of income tax returns was

valid under the enabling statute. It was not arbitrary, capricious, or

unreasonable because it augments the legislative policy of the PFRS statute.

Consequently, the Appellate Division concluded S.L.W.’s claim should fail

due to her inability to comply with N.J.A.C. 17:4-3.7(a).

      Also, for the sake of completeness, the Appellate Division addressed the

issue of whether S.L.W. qualified as a “child” under N.J.S.A. 43:16A-1(21)(d)

based on the emancipation requirement the ALJ and the Division found

implicit in the statute. Conducting an analysis under Metromedia, Inc. v.

Director, Division of Taxation, 97 N.J. 313 (1984), the Appellate Division

found the imposed requirement that child-beneficiaries not be emancipated

“was not predictable or fair, thereby requiring formal rulemaking procedures


                                        8
and public notice.” As such, the court found the ALJ erred in finding S.L.W.’s

emancipation disqualified her as a “child” under N.J.S.A. 43:16A-1(21)(d).

      We granted S.L.W.’s petition for certification. 236 N.J. 217 (2018).

                                       II.

      S.L.W. argues she is entitled to survivor benefits as she has met the

definition of “child” under N.J.S.A. 43:16A-1(21). Further, S.L.W. asserts the

Division’s regulatory requirement of tax returns to establish dependency is

incompatible with the statute. Finally, S.L.W. alternatively suggests the

Division failed to provide proper public notice of the dependency requirement,

citing materials prepared by the Division which neglect to mention the income

tax return requirement. S.L.W. contends had J.R.W. been aware of the tax

return dependency requirement during his lifetime, he would have taken the

necessary steps to ensure S.L.W. could comply and receive survivor benefits.

      The Division asserts S.L.W. is ineligible for survivor benefits because

she is not a “child” under N.J.S.A. 43:16A-1(21) and is unable to demonstrate

dependency on J.R.W. through the provision of his income tax returns as is

required by N.J.A.C. 17:4-3.7. The Division notes the Board is charged with

administering the PFRS fund and contends it acted within its authority in

promulgating the associated regulations, including N.J.A.C. 17:4-3.7. The

Division emphasizes policy concerns with S.L.W.’s interpretation of the


                                       9
statute, namely that it could produce absurd results and a depletion of the

PFRS fund.

      The Division did not cross-petition this Court for certification, so the

issue of whether S.L.W. is disqualified from collecting survivor benefits

because her emancipation predated her disability is not before the Court.

                                        III.

      Board decisions are afforded a deferential standard of review and will be

reversed only if “there is a clear showing that [the decision] is arbitrary,

capricious, or unreasonable, or that it lacks fair support in the record.” Mount

v. PFRS, 233 N.J. 402, 418 (2018) (quoting Russo v. PFRS, 206 N.J. 14, 27

(2010)). Still, we are not “bound by an agency’s interpretation of a statute or

its determination of a strictly legal issue, particularly when that interpretation

is inaccurate or contrary to legislative objectives.” Id. at 418-19 (internal

quotations omitted) (quoting Russo, 206 N.J. at 27).

      We presume agency regulations “are both ‘valid and reasonable,’” unless

and until “the party challenging a regulation . . . prov[es] that the agency’s

action was ‘arbitrary, capricious or unreasonable.’” N.J. Ass’n of Sch. Adm’rs

v. Schundler, 211 N.J. 535, 548 (2012) (first quoting N.J. Soc’y for the

Prevention of Cruelty to Animals v. Dep’t of Agric., 196 N.J. 366, 385 (2008);




                                        10
then quoting Henry v. Rahway State Prison, 81 N.J. 571, 579-80 (1980)). We

consider:

            (1) whether the agency’s action violates the enabling
            act’s express or implied legislative policies; (2)
            whether there is substantial evidence in the record to
            support the findings on which the agency based its
            action; and (3) whether in applying the legislative
            policies to the facts the agency clearly erred by
            reaching a conclusion that could not reasonably have
            been made upon a showing of the relevant factors.

            [Ibid. (quoting In re Petitions for Rulemaking, N.J.A.C.
            10:82-1.2 & 10:85-4.1, 117 N.J. 311, 325 (1989)).]

Adopted regulations are ordinarily not declared invalid absent one of those

circumstances. Id. at 549.

      In considering an agency’s adoption of regulations, we will “look

beyond the specific terms of the enabling act to the statutory policy sought to

be achieved by examining the entire statute in light of its surroundings and

objectives.” Ibid. (quoting N.J. Guild of Hearing Aid Dispensers v. Long, 75

N.J. 544, 562 (1978)). Our examination of both the enabling statute and the

law in its entirety is guided by our duty “to determine and effectuate the

Legislature’s intent.” Allen v. V & A Bros., Inc., 208 N.J. 114, 127 (2011)

(quoting Bosland v. Warnock Dodge, Inc., 197 N.J. 543, 553 (2009)).

“[G]enerally, the best indicator of that intent is the statutory language.”

DiProspero v. Penn, 183 N.J. 477, 492 (2005). If the statutory language is


                                        11
clear, our inquiry ends; if ambiguity persists, we turn to extrinsic evidence.

Richardson v. PFRS, 192 N.J. 189, 195 (2007) (citing DiProspero, 183 N.J. at

492).

                                       IV.

                                        A.

        PFRS is a retirement system created to “provid[e] retirement allowances

and other benefits for policemen and firemen.” N.J.S.A. 43:16A-2. “PFRS not

only provides for the financial well-being of retired police and firemen, but

also ensures financial stability for their surviving spouses and children.”

Saccone v. PFRS, 219 N.J. 369, 379 (2014). PFRS does so by allowing for

survivor benefits for certain family members of a retiree in the system:

             Upon the death after retirement of any member of the
             retirement system there shall be paid to the member’s
             widow or widower a pension of 50% of final
             compensation for the use of herself or himself, to
             continue during her or his widowhood, plus 15% of
             such compensation payable to one surviving child or an
             additional 25% of such compensation to two or more
             children; if there is no surviving widow or widower or
             in case the widow or widower dies or remarries, 20%
             of final compensation will be payable to one surviving
             child, 35% of such compensation to two surviving
             children in equal shares and if there be three or more
             children, 50% of such compensation would be payable
             to such children in equal shares.

             [N.J.S.A. 43:16A-12.1(a).]



                                        12
      Once again, “child” is defined in the PFRS pension scheme as

            a deceased member’s or retirant’s unmarried child (a)
            under the age of 18, or (b) 18 years of age or older and
            enrolled in a secondary school, or (c) under the age of
            24 and enrolled in a degree program in an institution of
            higher education for at least 12 credit hours in each
            semester, provided that the member died in active
            service as a result of an accident met in the actual
            performance of duty at some definite time and place,
            and the death was not the result of the member’s willful
            misconduct, or (d) of any age who, at the time of the
            member’s or retirant’s death, is disabled because of an
            intellectual disability or physical incapacity, is unable
            to do any substantial, gainful work because of the
            impairment and [her or] his impairment has lasted or
            can be expected to last for a continuous period of not
            less than 12 months, as affirmed by the medical board.

            [N.J.S.A. 43:16A-1(21) (emphasis added).]

      The statute includes an enabling clause allowing the State Treasurer,

with advice from the Division and related parties, to “promulgate any rules and

regulations necessary to accomplish the purposes of this act.” N.J.S.A.

43:16A-16.16. One such enacted regulation provides:

            (a) Proof of dependency shall be established by the
            filing of an affidavit of dependency, supported by the
            deceased and the claimant’s income tax returns, for the
            period immediately preceding the death or accident.

            (b) A parent will be deemed to be dependent on the
            member if they were accepted as dependents of the
            member for Federal income tax purposes.

            [N.J.A.C. 17:4-3.7.]


                                       13
                                       B.

      We have previously considered PFRS survivor benefits in Saccone, 219

N.J. 369. A retired member of PFRS sought to ensure his son would be able to

receive his future survivor benefits through a special needs trust (SNT). Id. at

372-73. The son had a severe mental disability and receiving the survivor

benefits directly would jeopardize his eligibility for Supplemental Security

Income (SSI) benefits. Ibid.

      We emphasized the “recognized strong public policy favoring the

financial protection of a public employee’s family,” including protecting “a

public employee’s ability to provide adequately for the well-being of his

disabled child after his death.” Id. at 382. Accordingly, we concluded, “the

survivor benefits statute, like the entire PFRS pension scheme, should be

interpreted in light of its remedial character. The statute should be construed

in a manner that furthers its fundamental purpose.” Id. at 387.

      Noting a “rigid” reading of N.J.S.A. 43:16A-12.1 would serve only to

harm “the very people [the statute] was intended to help,” we held the survivor

benefits could be paid into a SNT and “the Board’s contrary determination . . .

was arbitrary, capricious, and unreasonable.” Id. at 387-88. We further our

analysis here with the Saccone decision in mind.




                                       14
                                        C.

      We owe a certain measure of deference to a government agency’s

interpretation of a legislative scheme it is entrusted to execute, but government

agencies are “expected to administer the scheme with the underlying

legislative policies foremost in mind. That principle applies in force when [as

here] the legislative scheme is remedial in nature.” Id. at 385.

      Keeping New Jersey’s “strong public policy favoring the financial

protection of a public employee’s family,” including “a public employee’s

ability to provide adequately for the well-being of his disabled child after his

death,” id. at 382, at the forefront of our minds, we examine the plain language

of the statute. N.J.S.A. 43:16A-12.1 makes survivor benefits available to a

member’s widow or widower and/or surviving children. Four sub-categories

of “a deceased member’s . . . unmarried children” qualify as a “[c]hild”; the

category relevant here is defined based on the child’s inability to do “any

substantial, gainful work” due to the child’s disability status “at the time of the

member’s or retirant’s death.” N.J.S.A. 43:16A-1(21)(d).

      As the ALJ noted -- and subsequently discarded -- the “literal reading”

of N.J.S.A. 43:16A-1(21)(d) supports S.L.W.’s argument: the plain language

definition of “child” makes no mention of any dependency requirement for

survivor benefits. Instead, the statute requires someone in S.L.W.’s position to


                                        15
demonstrate they: (1) are the child of a deceased member or retirant; (2) are

unmarried; (3) are “disabled because of an intellectual disability or physical

incapacity” “at the time of the member’s or retirant’s death”; (4) have an

impairment that “has lasted or can be expected to last for a continuous period

of not less than 12 months, as affirmed by the medical board”; and (5) are

“unable to do any substantial, gainful work because of the impairment. ” Ibid.

      We are obliged to interpret the statutory language here “in light of [the

PFRS pension scheme’s] remedial character.” Saccone, 219 N.J. at 387. The

PFRS’s survivor benefits statute manifests a strong commitment to the

financial well-being of a deceased PFRS member’s or retirant’s surviving

spouse and children. Correspondingly, the inclusion of N.J.S.A. 43:16A-

1(21)(d), specifically providing for children with disabilities and impairments

that inhibit a child’s ability to work, demonstrates the PFRS scheme’s desire to

use the delayed compensation benefits earned by members of PFRS to support

their family members with disabilities. We see nothing in the statute’s plain

language that requires the Division to limit those protections.

      The plain language of the statute, viewed through the lens of the

statute’s commitment to provide for the financial security of a retirant’s

surviving children with disabilities, is sufficient to end this inquiry.




                                         16
      Nevertheless, a brief review of the legislative history of N.J.S.A.

43:16A-12 and its related definitions underscores the fact that the absence of a

dependency requirement was an intentional choice of the Legislature. The

PFRS statute’s definition of “child” has never included a dependency

requirement. That starkly contrasts with its definitions of certain other family

members, which have included such a requirement. The evolution of the PFRS

statute further reflects the Legislature’s intention to loosen the eligibility

requirements for survivor benefits for the welfare of spouses and children.

      The original PFRS statute “permitted PFRS members to elect one of

three optional retirement plans . . . and to designate any beneficiary as the

recipient of the benefit.” Saccone, 219 N.J. at 379 (citing; L. 1944, c. 255

(codified at N.J.S.A. 43:16A-12; repealed 1967). The Legislature replaced

that original statute in 1967 with “N.J.S.A. 43:16A-12.1, which eliminated the

three optional retirement plans in lieu of a life annuity automatically payable

to the PFRS member’s surviving spouse and children.” Id. at 379 (citing L.

1967, c. 250, § 26); see also L. 1967, c. 250, § 31.

      The 1967 statute defined what criteria a member’s surviving family had

to meet to qualify for benefits. The definition for child stated:

             “Child” shall mean a deceased member’s unmarried
             child either (a) under the age of 18 or (b) of any age
             who, at the time of the member’s death, is disabled
             because of mental retardation or physical incapacity, is
                                         17
             unable to do any substantial, gainful work because of
             the impairment and his impairment has lasted or can be
             expected to last for a continuous period of not less than
             12 months, as affirmed by the medical board.

             [L. 1967, c. 250, § 1.]

There was no dependency requirement in the definition’s plain language. In

contrast, the 1967 statute’s definitions for “dependent parent” and “dependent

widower” expressly required parents and widowers to prove dependency based

on the amount of financial support received from the member before death.

Ibid.

        In 1971, the Legislature removed the word “dependent” throughout the

statute wherever it appeared before “parent” or “widower,” but the Legislature

did not delete the dependency requirements contained in the definitions of

parent or widower or add explicit dependency requirements for widows or

children. See, e.g., L. 1971, c. 175, §§ 1, 16.

        The 1985 Legislature expanded the PFRS statute’s definition of “child”

to encompass more individuals. L. 1985, c. 525, § 1. It did not, however, alter

the section discussing children with disabilities. Ibid. As the legislative

history explains, the 1985 amendment served “to expand the class of persons

eligible, as children of a deceased PFRS member or retirant, for survivor

benefits under the retirement system,” beyond its coverage at the time of “any

such surviving child who is under the age of 18 or disabled.” A. State Gov’t,
                                        18
Civil Serv., Elections, Pensions & Veterans Affairs Comm. Statement to S.

729 (L. 1985, c. 525) (emphasis added).

      In 1996, the Legislature eliminated the dependency requirement for

widowers, bringing the “widower” definition in line with the definition of

“widow.” L. 1996, c. 89, § 1. The definition of “parent” is the only one that

continues to have a dependency requirement. The Legislature has never

imposed such a requirement on the children of PFRS members.

      The history of the regulation at issue here, N.J.A.C. 17:4-3.7, mirrors the

statute’s history. It was originally adopted in 1975 and codified at N.J.A.C.

17:4-1.10. 7 N.J.R. 393(a) (Aug. 7, 1975); 7 N.J.R. 238(a) (May 8, 1975).

Section (a) is identical to its current version, while section (b) originally applied

to widowers as well as parents. N.J.A.C. 17:4-1.10 (1975). In 2000, the

regulation was recodified at N.J.A.C. 17:4-3.7, and the Board deleted the

references to “widowers” “because a widower no longer must prove

dependency to receive a surviving spouse benefit.” 32 N.J.R. 4060(a) (Nov.

20, 2000).

      As the PFRS statute stands today, the absence of any dependency

language in the statute’s longstanding definition of “child” is striking when

considered alongside the definition of “parent”:

             the parent of a member who was receiving at least one-
             half of his support from the member in the 12-month
                                          19
            period immediately preceding the member’s death or
            the accident which was the direct cause of the member’s
            death. The dependency of such a parent will be
            considered terminated by marriage of the parent
            subsequent to the death of the member.

            [N.J.S.A. 43:16A-1(22) (emphases added).]

      The history of the family member definitions and the present-day plain

language of those definitions demonstrate that the Legislature knows how to

impose a clearly defined dependency requirement when it so desires. So, it is

implausible to impute a dependency requirement to qualify as a child when the

law expressly outlines that requirement only for parents. We decline to

conclude the statute’s definition of child holds any implied, presumed, or

suggested dependency requirement.

      We hold that N.J.S.A. 43:16A-1(21) creates no dependency requirement

for children who may qualify for survivor benefits under N.J.S.A. 43:16A-

12.1. Flowing from that finding, the Division’s implementation of its contrary

interpretation of the statute through its denial of S.L.W.’s appeal on the basis

of her presumed ineligibility was arbitrary, capricious, and unreasonable.

      Here, there has been no demonstration that this plain language approach

to the statute developed by the Legislature can lead to an absurd result. If such

potential is demonstrated in the future, it may be resolved through use of, and




                                       20
analysis within, the canons of interpretation. See DiProspero, 183 N.J. at 492-

93.

      We cannot, on the record developed before this Court, find S.L.W.

eligible for survivor benefits as she has not yet had the opportunity to prove

she meets all the requirements for those benefits. As such, this matter must be

remanded to determine whether S.L.W. is otherwise eligible for survivor

benefits.

                                       V.

      We reverse the judgment of the Appellate Division and remand to the

Board for further proceedings consistent with this opinion.



    CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, FERNANDEZ-VINA, and SOLOMON join in JUSTICE
TIMPONE’S opinion.




                                       21